UNITED STATES DISTRICT COUR
FOR THE SOUTHERN DISTRICT OF NEW

JACQUELINE D. CREEKS,
Plaintiff,
-against-

AROTECH CORPORATION, JON  B.
KUTLER, KENNETH W. CAPPELL,
LAWRENCE F. HAGENBUCH, JAMES J.
QUINN, DEAN M. KRUTTY, and KELLI
L. KELLAR,

Defendants.

 

 

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
Bahr FILED: NOV 262010 |

Case No. 1:19-cv-10044-GBD

 

 

hag 2

ee a pe “ re $ _
7 SO ORDERED,
8 am tines U, SDI. ‘
pated? = NOV 2 6 2019

: r ‘ . °
RE tee v4

 

iy, airy +

PLAINTIFF’S NOTICE OF WITHDRAWAL OF HER REQUEST FOR
A PRELIMINARY INJUNCTION

On November 22, 2019, Defendants issued supplemental disclosures in a Schedule 14A

Definitive Additional Materials, which disclosed material information, including unlevered free

cash flow projections, Plaintiff sought. Accordingly, Plaintiff hereby withdraws her request for a

preliminary injunction (ECF 16-19).

Dated: November 22, 2019

Respectfully submitted,

MONTEVERDE & ASSOCIATES PC
By: /s/ Juan E. Monteverde

Juan E. Monteverde (JM-3169)

The Empire State Building

350 Fifth Avenue, Suite 4405

New York, NY 10118

Tel: (212) 971-1341

Fax: (212) 202-7880

Attorneys for Plaintiff
